Citation Nr: 0320963	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  99-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1958 to January 
1960.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 RO decision, which denied service 
connection for residuals of frostbite to the feet.  

In February 2003, the veteran testified at a hearing held at 
the RO before the undersigned Acting Veterans Law Judge.  


REMAND

The veteran claims that he suffered extreme cold weather 
injuries to his feet while stationed in Korea from 1959 to 
1960.  

In a November 1997 statement, Paul Saks, D.P.M., indicated 
that he had been treating the veteran, on a nine-week basis 
since September of 1988, for ingrown mycotic toenails.  Dr. 
Saks stated that the veteran had a history of frostbite and 
ingrown toenails and suffered from a heart condition and 
diabetes.  

On a December 1997 VA examination, the veteran complained of 
experiencing numbness, throbbing pain, and an inability to 
wear shoes.  He indicated that he had been stationed on a 
hilltop in Korea in temperatures that were 20 to 30 degrees 
below zero, and that he experienced frostbite because he did 
not have proper socks or protection for his feet.  The 
examiner also noted the veteran's history of heart disease, 
coronary bypass surgery, and stroke.  

On physical examination, the veteran's feet were cold to the 
touch, the dorsalis pedis pulse was slightly decreased 
bilaterally, and the posterior tibial pulses were palpable.  
There was no skin ulceration.  Paresthesias was present up to 
the mid-leg.  There were calluses bilaterally on the plantar 
aspect of the fifth metatarsal phalangeal joint.  Hallux 
valgus deformity of the big toe was also present.  The 
diagnoses were frostbite of both feet with residuals, and 
plantar calluses.  

In a subsequent letter dated December 1998, Dr. Saks appeared 
to relate the veteran's current foot problems to his military 
service in Korea.  He stated that, when stationed in Korea 
between 1958-1960, the veteran experienced frostbite as a 
result of his exposure to sub-zero temperatures and lack of 
proper foot protection.  The doctor also reported the 
veteran's history of heart attack and stroke, but he did not 
mention diabetes, as he previously had.  

The Board notes that neither Dr. Saks nor the VA examiner had 
the benefit of reviewing the veteran's claims file, before 
offering their opinions.  It is of particular concern that 
the veteran may have other medical conditions, such as 
diabetes, causing or contributing to his current foot 
disability.  

In view of the foregoing, the RO should arrange for the 
veteran to undergo a VA cold injury examination, in order to 
clarify the nature and etiology of his foot disability.  

On remand, any additional pertinent treatment records should 
also be obtained. Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received treatment for his foot disability 
since his discharge from the military.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records, to 
include any treatment records or 
statements from Dr. Saks.    

2.  The veteran should be afforded a VA 
cold injury examination in order to 
clarify the nature and etiology of his 
foot disability.  All indicated testing 
should be performed in this regard.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
Detailed clinical findings should be 
reported, and the examiner should provide 
a specific diagnosis in connection with 
the evaluation.  The examiner should also 
furnish an opinion as to the likely cause 
of any foot disability, such as frostbite 
injury, diabetes, or some other 
circumstance or medical condition.  A 
complete rationale for each opinion 
expressed must be provided.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for residuals of cold injury to the feet.  
If the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	K. OSBORNE
Acting Veterans Law Judge,
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


